DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed December 8, 2020 has been entered. Claims 4, and 7-17 are pending. Claims 1-3 and 5-6 have been canceled. Claims 13-17 are new. All the remaining claims were amended. 
The amended title is noted. The change of “predetermined running road” to road” is noted and accepted, as is the change of “exceeds” to “reaches.” 
Although allowable subject matter was indicated on the non-final Detailed Action dated September 16, 2020, the examiner has found additional reasons for rejecting the claims and therefore is issuing a second Non-Final. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.

Claim Objections
The examiner respectfully asks the applicant to consider the judicious use of semi-colons before each major section of the claims. For example, claim 4, line 14 is indented as far to the left as possible. This is replicated in claim 4 as shown in the 112(a) section. The phrase reads “wherein the motor includes”. It seems this phrase should be immediately preceded by a semi-colon. This objection applies to all other claims that have this issue, which include at least all the independent claims. The 
Claims 4, 12, and 13 includes two sections beginning with the phrase a “running mode of the hybrid vehicle is selected from…” Why is this repeated twice, with the series mode only mentioned the second time. This appears an overly long and inelegant way to construct the claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4, and therefore its dependent claims 7-9, as well as claim 11, 12, and claim 13, and therefore its dependent claims 14-17, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 4 and comments are as follows:  
A control system for a hybrid vehicle, the control system comprising:
a prime mover including an engine and a motor; 
drive wheels that are driven by power from the prime mover to generate drive force; 
a clutch that selectively transmits power and interrupts power transmission between the engine and the drive wheels; and 
a controller that controls each of the engine, the motor, and the clutch, 
wherein a running mode of the hybrid vehicle is selected from 
an electric vehicle mode in which the drive force is generated by torque generated by the motor while stopping the engine, and 
a parallel hybrid vehicle mode in which the engine is operated while engaging the clutch, and the drive force is generated by torques generated by the engine and the motor, 
wherein the motor includes 
a first motor that is disposed to an output side of the engine and that generates electricity when driven at least by the torque of the engine, and 
a second motor connected to the drive wheels in a power transmittable manner, and
the running mode of the hybrid vehicle is selected from 
the electric vehicle mode, 
the parallel hybrid vehicle mode, and 
a series hybrid vehicle mode in which the engine is operated while disengaging the clutch, the first motor is driven by the torque of the engine to -3-Application No. 16/176,252 generate electricity, and the drive force is generated by the torque generated by the second motor, 
wherein the controller is configured to 
shift the running mode to the parallel hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode, if 
the drive force is greater than a maximum drive force generatable in the electric vehicle mode, and 
also greater than a required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive force that is set in advance based on the vehicle speed and the drive force (Apparently, this claim is saying to shift directly into parallel mode from EV mode. This is done when: the there is an acceleration in the EV mode, and when the drive force demand is greater than Emax, and when the drive force demand is greater than Flow, which is the required additional driver force, according to paragraph 0072. But this lacks written description. In Fig. 3 of the instant application, there are regions of the shift map that are greater than Emax and Flow that are not in parallel mode. See the triangle Freg for example. As the claims are now constructed, the shift to parallel mode does not additionally require the limitation that the shift will only take place “when the vehicle speed enters a speed region in which the required additional drive force is higher than a maximum drive force generatable in the series hybrid vehicle mode.” That phrase is in the claim, but not an additional requirement for shifting directly into parallel mode form EV mode. The applicant could add another “and also” clause before the just quoted limitation if the applicant wishes to include that limitation as an additional requirement.)
wherein the controller is further configured to 
shift the running mode to the parallel hybrid vehicle mode (as currently constructed this could mean shift to parallel mode from any mode) 
when the vehicle speed enters a speed region in which the required additional drive force is higher than a maximum drive force generatable in the series hybrid vehicle mode, and 
wherein the maximum drive force generatable in the electric vehicle mode is set as a line indicating a value that decreases with an increase in the vehicle speed on a running mode shifting map represented by a Cartesian coordinate system defined by coordinate axes representing the vehicle speed and the drive force [Emax in Fig. 3
the maximum drive force generatable in the series hybrid vehicle mode is set as a line indicating a value that is larger than the maximumSmax in Fig. 3], and 
the required additional drive force is set as a line indicating a value that increases with an increase in the vehicle speed on the running mode shifting map [Flow in Fig. 3.  ]


To explain the lack of written description for claim 11, I have copied the claim and added comments in bold.
A control system for a hybrid vehicle, the control system comprising:  a prime mover including an engine and a motor; 
drive wheels that are driven by power from the prime mover to generate drive force; 
a clutch that selectively transmits power and interrupts power transmission between the engine and the drive wheels; and 
a controller that controls each of the engine, the motor, and the clutch, 
wherein a running mode of the hybrid vehicle is selected from 
an electric vehicle mode in which the drive force is generated by torque generated by the motor while stopping the engine, and 
a parallel hybrid vehicle mode in which the engine is operated while engaging the clutch, and the drive force is generated by torques generated by the engine and the motor, 
wherein the control system further comprises: -6-Application No. 16/176,252 
a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force, 
wherein the controller is configured to 
shift the running mode to the parallel hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode, if 
the drive force is greater than a maximum drive force generatable in the electric vehicle mode, and 
also greater than a required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive force that is set in advance based on the vehicle speed and the drive force (here claim 11 has the same problem as claim 4. It is not clear from the construction of this claim that adding “wherein the controller is further configured to” and the part about “the required additional driver force” means that further requirements are being placed on the shifted from EV mode to parallel mode.), and 
wherein the controller is further configured to 
read at least a history of the actual drive force and a history of the operation speed of the accelerator within a predetermined period of time between a current point of time and a point of time earlier than the current point of time, 
obtain an estimated required drive force required to accelerate the hybrid vehicle based on at least the history of the actual drive force and the history of the operation speed of the accelerator, and 
shift the running mode to the parallel hybrid vehicle mode when the estimated required drive force is greater than the required additional drive force.  


To explain the lack of written description for claim 12, I have copied the claim and added comments in bold.

A control system for a hybrid vehicle, the control system comprising:
a prime mover including an engine and a motor; 
drive wheels that are driven by power from the prime mover to generate drive force; 
a clutch that selectively transmits power and interrupts power transmission between the engine and the drive wheels; and -7-Application No. 16/176,252 
a controller that controls each of the engine, the motor, and the clutch, 
wherein a running mode of the hybrid vehicle is selected from 
an electric vehicle mode in which the drive force is generated by torque generated by the motor while stopping the engine, and 
a parallel hybrid vehicle mode in which the engine is operated while engaging the clutch, and the drive force is generated by torques generated by the engine and the motor, 
wherein the control system further comprises: 
a detector that detects or calculates an operation amount and an operation speed of an accelerator, and an actual drive force, 
wherein the detector includes a device that detects or estimates a road condition 
wherein the controller is configured to shift the running mode to the parallel hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode, if the drive force is greater than a maximum drive force generatable in the electric vehicle mode, and 
also greater than a required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive force that is set in advance based on the vehicle speed and the drive force (here claim 12 has the same problem as claim 4. It is not clear from the construction of this claim that adding “wherein the controller is further configured to” and the part about “the required additional driver force” means that further requirements are being placed on the shifted from EV mode to parallel mode. Furthermore, and importantly, a great deal of prior art teaches reading the accelerator pedal and if the pedal has just been compressed, than that is taken as a driver demand. This is reading the history of the operation speed of the accelerator.),

read at least a history of the actual drive force and a history of the operation speed of the accelerator within a predetermined period of time between a current point of time and a point of time earlier than the current point of time, 
obtain an estimated required drive force required to accelerate the hybrid vehicle based on at least the history of the actual drive force and the history of the operation speed of the accelerator, and -8-Application No. 16/176,252 
shift the running mode to the parallel hybrid vehicle mode when the estimated required drive force is greater than the required additional drive force, and 
wherein the controller is further configured to obtain the estimated required drive force based on at least the history of the actual drive force, the history of the operation speed of the accelerator, and the road condition.  


To explain the lack of written description for claim 13, I have copied the claim and added comments in bold.
A control system for a hybrid vehicle, the control system comprising: 
a prime mover including an engine and a motor; 
drive wheels that are driven by power from the prime mover to generate drive force; 
a clutch that selectively transmits power and interrupts power transmission between the engine and the drive wheels; and 
a controller that controls each of the engine, the motor, and the clutch, 
wherein a running mode of the hybrid vehicle is selected from 
an electric vehicle mode in which the drive force is generated by torque generated by the motor while stopping the engine, and 
a parallel hybrid vehicle mode in which the engine is operated while engaging the clutch, and the drive force is generated by torques generated by the engine and the motor, 
wherein the motor includes 
a first motor that is disposed to an output side of the engine and that generates electricity when driven at least by the torque of the engine, and
a second motor connected to the drive wheels in a power transmittable manner, and 
the running mode of the hybrid vehicle is selected from 
the electric vehicle mode, 
the parallel hybrid vehicle mode, and 
a series hybrid vehicle mode in which the engine is operated while disengaging the clutch, the first motor is driven by the torque of the engine to -9-Application No. 16/176,252 generate electricity, and the drive force is generated by the torque generated by the second motor, 
wherein the controller is configured to 
shift the running mode to the parallel hybrid vehicle mode in a case of accelerating the hybrid vehicle in the electric vehicle mode, if 
the drive force is greater than a maximum drive force generatable in the electric vehicle mode, and (This relates to paragraph 0058 and Fig. 2, S12 with a Yes out of S12.)
also greater than a required additional drive force as a variable corresponding to a running resistance against the hybrid vehicle running on a road at a predetermined vehicle speed by a predetermined drive force that is set in advance based on the vehicle speed and the drive force (This defines what the required additional driver force is, but it does not relate to paragraph 0059 and Fig. 2, S13, with a No out of S13, which  teaches that if you are traveling faster than Vupp, you can shift directly into parallel HV mode from EV mode, as seen in Fig. 2, and if not, shift into series HV mode first. Then parallel HV mode. Here in claim 13, the claim has the same problem as claim 4. It is not clear from the construction of this claim that adding “wherein the controller is further configured to…shift the running mode to the parallel hybrid vehicle mode when the vehicle speed exceeds the upper limit vehicle speed on the running mode shifting” is intended to be a further requirement for shifting from EV mode to parallel mode.),
wherein the controller is further configured to
shift the running mode to the parallel hybrid vehicle mode [from series HV mode?]
when the vehicle speed enters a speed region in which the required additional drive force is higher than a maximum drive force generatable in the series hybrid vehicle mode 
wherein the maximum drive force generatable in the electric vehicle mode is set as a line indicating a value that decreases with an increase in the vehicle speed on a running mode shifting map represented by a Cartesian coordinate system defined by coordinate axes representing the vehicle speed and the drive force, 
wherein an upper limit vehicle speed at which the maximum series hybrid vehicle drive force and the required additional drive force become equal to each other is set on the running mode shifting map, 
wherein the controller is further configured to 
shift the running mode to the parallel hybrid vehicle mode when the vehicle speed exceeds the upper limit vehicle speed on the running mode shifting map 
the maximum drive force generatable in the series hybrid vehicle mode is set as a line indicating a value that is larger than the maximum drive force generatable in the -10-Application No. 16/176,252electric vehicle mode and decreases with an increase in the vehicle speed on the running mode shifting map, and 
the required additional drive force is set as a line indicating a value that increases with an increase in the vehicle speed on the running mode shifting map   







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, and therefore its dependent claims 7-9, as well as claim 13, and therefore its dependent claims 14-17, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the .
Claims 4 and 13 both recite “a motor” then later recite “wherein the motor includes a first motor…and a second motor…” This lacks written description. How can a singular motor, i.e. “the motor,” include two motors? This does not grammatically make sense. Perhaps the claim could be reworded “A control system for a hybrid vehicle, the hybrid vehicle comprising a first motor and a second motor, the control system comprising…” Then subsequent mentions to “a motor” could be changed to “the second motor” or “the first motor,” whichever is appropriate. 


Claim 13, and therefore its dependent claims 14-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 13, and therefore its dependent claims 14-17, are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because claim 13 recites the limitations "wherein an upper limit vehicle speed at which the maximum series hybrid vehicle drive force and the required additional drive force become equal to each other is set on the running mode shifting map” on lines 38 and 39 of the claim. The phrase “the maximum series hybrid vehicle drive force” lacks antecedent basis. There is an earlier mention of a “maximum driver force generatable in the series hybrid vehicle 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morita (US2020/0164860 A1) teaches adding a “dead zone” to prevent busy shifting. Paragraph 0042 teaches adding a “required driving-force adjustment” to the “target driving force.” But this is not the same as the required additional driving force of the instant application because the required driving-force adjustment is based on the instant target driving speed and its associated force, not a pre-loaded required additional driving force that goes up as speed goes up as in the instant application. Also, in paragraph 0048 it is taught that when shifting from EV to HEV, the dead-zone is ignored. See Morita, Fig. 2. below.


    PNG
    media_image1.png
    552
    769
    media_image1.png
    Greyscale



Tsukizaki (US2015/0377346 A1) teaches gear shift buffers on hybrid, as seen in the figures below, but this is not a mode shifts.

    PNG
    media_image2.png
    505
    755
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    454
    734
    media_image3.png
    Greyscale


Miller (US2017/0327104 A1) Also gear shifting on a hybrid. The lines in Fig. 2 of Miller below represent different shifting locations based on vehicle occupants. The line goes up as speed goes up. 

    PNG
    media_image4.png
    720
    586
    media_image4.png
    Greyscale




Nissato (US2012/0089284 A1) teaches mode shifting of hybrid, but not shifting at a required additional driver force. 

    PNG
    media_image5.png
    458
    781
    media_image5.png
    Greyscale


Tamagawa (US2012/0245783 A1) teaches shifting hybrid modes to avoid shift shock and maximize efficiency. However, there is no “required additional driving force” taught here. The shifting is based on coincidence clutch and engine speeds. 


    PNG
    media_image6.png
    556
    522
    media_image6.png
    Greyscale


Dextreit (US 20150314775 A1) teaches in Fig. 2, a system for anticipating that a hybrid vehicle will need more torque because the vehicle will shortly be traveling uphill. In that case, the vehicle shifts from EV mode to parallel mode. 

    PNG
    media_image7.png
    635
    745
    media_image7.png
    Greyscale


II et al. (US2015/0203095A1) teaches in Fig. 7 and paragraph 0043 determining a “drive state” based on a switching map that is predetermined. Fig. 9 and paragraph 0046 teach that target vehicle drive force Tc, which is in parallel mode is higher than Tb in the series mode. But there is no switching directly to Parallel mode nor an additional required force. 


    PNG
    media_image8.png
    669
    531
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    637
    505
    media_image9.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665